DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/19/2022 has been entered.

Applicant’s Response
In Applicant’s response dated 03/25/2022, Applicant amended Claims 1, 2, 13 and 14; and argued against all rejections previously set forth in the Office Action dated 03/08/2022. 
In light of Applicant’s amendments and remarks, the previously set forth rejections under 35 U.S.C. 112  and 35 U.S.C. 103 are withdrawn.
In light of Applicant’s remarks, the previously set forth double patenting rejection is maintain. (See remarks, page 1, section II).


Status of the Claims
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting and Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 21 of U.S. Patent No. 10,791,240. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1 – 21 of U.S. Patent No.10,791,240 recites a method and system for rendering a secure document with a text selection capability. Said method and system of U.S. Patent No.10,791,240 being capable of executing every step carried out by the instant application. One of ordinary skill in the art before the effective filling date would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention as defined in the U.S. Patent No. 10,791,240.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards an abstract idea without significantly more. The claim recites the creation of a secure document by adding an image to the document with a watermark.
Regarding Claim 1, the limitations “creating a graphic by merging together as an image (a) at least one non-text object of a source document and  (b) a watermark, wherein the image lacks any text objects of the source document; adding the graphic onto a base document; and creating a secure document by adding one or more said text objects from the source document onto the base document” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using pen and paper”. See MPEP 2106.04(a)(2)(III). The claim limitations are analogous to drawing in a piece of paper an image with a mark  and including text outside the drawing in order to have separate the drawing with the mark and the text. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls under the “mental processes” grouping of abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element “the secure document including a file format different than that of the source document, the secured document configured to enable text selection of the one or more text objects which are separate independent objects from the graphic within the secured document, and the one or more said text objects lacking the watermark”. The limitations describe insignificant extra-solution activity in the form of mere data gathering and manipulating the gathered data (See MPEP 2106.05(g)). 
Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as whole. The “processor” is recited in a high level of generality and is merely a generic computer component that does no more than merely invoke computer hardware as a tool to perform an existing process. Thus the limitations amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
 Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(a). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as whole. As discussed above with regard to the integration of the abstract idea into a practical application, the additional element is no more than a well-understood, routine, and conventional activity that cannot provide an inventive concept. Therefore the claim is not patent eligible.

Claim 13 is rejected under the same rationale as claim 1 above. 
Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as whole. The “processor” and “memory” are recited in a high level of generality and are merely generic computer components that do no more than merely invoke computer hardware as a tool to perform an existing process. Thus the limitations amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.

Regarding claims 2 and 14, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 2 and 14, merely describe the watermark and the instructions on how to use the watermark which is a mere instruction to apply an exception. See MPEP 2106.05(f). 

Regarding claims 3 and 15, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 2 and 14, merely describe the image that contain a mark which is a mere instruction to apply an exception. See MPEP 2106.05(f). 

Regarding claims 4, 6, 16 and 18, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. The claims merely require the building of a model that include data in a certain format, which is an insignificant extra solution activity (Selecting a particular data source or type of data to be manipulated). See MPEP 2106.05(g).

Regarding claims 5 and 17, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 5 and 17, merely describe the type of data that is associated with an object, which is a mere instruction to apply an exception. See MPEP 2106.05(f). 

Regarding claims 7, 8 and 21, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 7 and 8, merely describe the data and how the data is being inserted into a document which is an insignificant extra solution activity in the form of manipulating the gathered data. See MPEP 2106.05(g).

Regarding claims 9, 10, 12 and 19, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. The claims merely required the data to be of a certain format which is which is an insignificant extra solution activity (Selecting a particular data source or type of data to be manipulated). See MPEP 2106.05(g).

Regarding claim 11, the claim does not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. This claim merely require a graphical representation in a particular interface environment, which is merely linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h)(vi).

Allowable Subject Matter
Claims 1 – 21 will be allowable if the rejection above are overcome

The following is a statement of reasons for the indication of allowable subject matter:  
Based on the broadest reasonable interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1 – 21 patentably distinct from the prior art of record. 
None of the prior art of record discloses specifically claim 1 and 13 as claimed. 
Due to at least their dependency upon Claims 1 and/or 13, the prior art of record also fail to disclose Claims 2 – 12 and 14 – 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176